Citation Nr: 1512528	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  08-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 through June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2007 and in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran has perfected timely appeals as to the issues identified above.

The Veteran and his spouse testified during a January 2011 video conference hearing that was held before the undersigned Veterans Law Judge and attended by the Veteran and his spouse from the Detroit RO.  A transcript of this testimony is associated with the claims file.

The claims file in this case consists entirely of records being maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  This electronic file is simply an electronic facsimile of the Veteran's previous paper record.  All documents stored in this electronic claims file are reviewed and considered as part of the evidentiary record.

The issue of the Veteran's entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For all relevant periods, the Veteran's diabetes mellitus, type II was managed by a combination of insulin, oral medications, and a restricted diet; however, did not require regulation of activities, result in weight loss or ketoacidosis, or hypoglycemic episodes which required hospitalization or twice monthly visits for monitoring by his diabetic care provider.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regard to providing the Veteran with the foregoing notice in relation to the issue of his entitlement to a higher disability rating for his diabetes mellitus, type II, the Veteran was not provided such notice prior to the initial adjudication of his claim in the RO's November 2006 rating decision.  A letter mailed to the Veteran in April 2009 finally notified the Veteran of the information and evidence relevant to VA in its consideration of the Veteran's claim for a higher disability rating, and also, notified the Veteran of the types of evidence that needed to be obtained.  Toward that end, the letter urged the Veteran to either advise VA as to the whereabouts of such evidence or provide such evidence to VA.  Subsequent to such notice, the Veteran's claim for a higher disability rating for diabetes mellitus, type II was readjudicated by VA in Supplemental Statements of the Case (SSOC) in June 2009, October 2009, and June 2010.  The Board observes also that the foregoing notice was provided again in a January 2014 letter that was provided pursuant to the Board's December 2013 remand.  Again, the Veteran's claim for a higher disability rating for diabetes mellitus type II was readjudicated in an April 2014 SSOC.  Hence, the Veteran is not shown to be prejudiced by the late timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, Board hearing transcript, VA treatment records, identified and relevant private treatment records, and social security records have been obtained and associated with the record.  VA examinations of his diabetes were conducted in January 2009, April 2011, and February 2014.  These examinations, considered in conjunction with the other evidence of record, are fully adequate for the purpose of determining the extent of the Veteran's diabetes in light of the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased Disability Rating for Diabetes Mellitus, Type II

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In his December 2006 claim, the Veteran asserts generally that he is entitled to a higher disability rating for diabetes.

The Veteran's diabetes mellitus, type II has been rated in accordance with 38 C.F.R. § 4.120, Diagnostic Code 7913, which provides the specific rating criteria for diabetes mellitus.  Under those criteria, a 20 percent disability rating is assigned for diabetes mellitus that has required insulin and a restricted diet, or; has required oral hypoglycemic agent and a restricted diet.  A 40 percent disability rating is warranted for diabetes mellitus that has required insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is awarded where diabetes mellitus has required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum schedular 100 percent disability rating is assigned where diabetes mellitus has required more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent disability rating under Diagnostic Code 7913.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.  Mindful of the foregoing, the Board notes that separate disability ratings are already in effect for the Veteran for peripheral neuropathies of the lower extremities and erectile dysfunction.  The ratings for those neurological manifestations have not been preserved for appeal.

The relevant evidence in this case includes a December 2005 private treatment records from Dr. L.C., who noted that the Veteran's diabetes was being managed by various oral medications, including Byetta, Flomax, and Micardis.  The record does not indicate that the Veteran's diabetes required insulin.  Indeed, a December 2006 letter from Dr. L.C. notes that the Veteran was taking Byetta as an alternative to insulin.  Notably, the December 2006 letter reflects also that the Veteran was being placed on a strict 1,200 calorie diet.

In his January 2008 substantive appeal, the Veteran reported that he was taking Byetta in lieu of insulin.  He reported also that he was following a restricted diet and that he was having difficulty in performing his activities of daily living.

Subsequent records show that the Veteran was not followed on a regularly scheduled basis for his diabetes.  VA treatment records from August 2008 show that the Veteran was prescribed insulin at that time.  Subsequent VA treatment records through 2009 indicate that his insulin dosage was increased periodically.

During a January 2009 VA examination of the Veteran's diabetes, the examiner noted that the Veteran's diabetes was still being controlled by insulin, oral medications, and a special diabetic diet.  On examination, the Veteran weighed 287 pounds.  Overall, the examiner determined that the Veteran was not restricted from performing strenuous activities; however, did opine that the Veteran should be restricted from working more than eight hours per 24 hour period.  In terms of his overall occupational functioning, the examiner noted that the Veteran had been retired since 2001 from his occupation as a job coordinator.  According to the Veteran, he had retired due to a combination of age-based eligibility and physical limitations due to non-service-related carpal tunnel syndrome.

An April 2009 letter from Dr. L.C. expresses the opinion that the Veteran's "medical problems" rendered the Veteran totally unable to work at any occupation.  Dr. L.C. did not, however, specify as to exactly what disorders, symptoms, and functional difficulties caused the Veteran to be unable to work.  In a March 2010 letter, Dr. L.C. stated that the Veteran's diabetes and associated neuropathies rendered the Veteran unable to work.

In April 2010, the Veteran began participating in a VA case management program for his diabetes.  At that time, a program was implemented to insure that the Veteran followed a healthier diet and improved his general fitness level.  The Veteran stated that his activities included going on walks, playing golf, and riding his bicycle.  Subsequent VA treatment records through October 2010 show that the Veteran continued to take insulin on a daily basis while remaining on a special diet.  His weight over that period remained essentially steady at 271 pounds.

During VA treatment in November 2010, the Veteran reported various neurological symptoms in his legs, but no specific problems or complications in relation strictly to his diabetes.  VA treatment records from December 2010 state that the Veteran was in good control of his blood sugar and that he continued to manage his diabetes with daily doses of insulin and oral medications.

During his January 2011 Board hearing, the Veteran testified that he was still taking insulin and following a regulated diet.  Although he stated that he was unable to exercise, it is unclear from his testimony as to whether he was unable to do so because of his neuropathies or due to symptoms related strictly to his diabetes.  Notably, he did not testify that he had been ordered by a physician to curtail his activities.

During a VA general examination performed in April 2011, the Veteran reported that he was continuing to take insulin once per day.  No physical abnormalities were noted during physical examination and the Veteran weighed 273 pounds.  Overall, the examiner concluded that the Veteran's diabetes did not adversely impact his ability to secure and follow gainful employment.  In that regard, the examiner noted that the Veteran was able to move easily on and off the examination table, demonstrated independence in dressing and undressing himself, and was fully ambulatory.

In August 2011, the Veteran received VA outpatient evaluation and treatment for instances of reported dizziness, weakness, and fatigue.  The Veteran admitted that he had been eating smaller breakfasts and occasionally skipping meals.  These episodes were diagnosed as being likely hypoglycemia.

In a December 2012 letter, Dr. L.C. opined that the Veteran was restricted from lifting, pulling, pushing, kneeling, prolonged walking, prolonged sitting, and operating heavy machinery or climbing.  He did not, however, attribute such functional impairment to the Veteran's diabetes strictly, but rather, attributed the Veteran's impairment to a combination of disorders including diabetes, neuropathies, hypertension, sleep apnea, anemia, and dyslipidemia.

Private treatment records from Dr. B.B., dated from April through August of 2013, document treatment for diabetes and associated neurological manifestations.  In an August 2013 letter, Dr. B.B. opined that the Veteran's various medical issues caused the Veteran to have a poor quality of life marked by difficulty in performing his daily activities.  Again, however, Dr. B.B. acknowledged that the Veteran's functional difficulties were due to a combination of medical problems in addition to the Veteran's diabetes.

Subsequent VA treatment records through November 2013 document that the Veteran continued to take insulin to manage his diabetes.  These records do not show that the Veteran was advised or ordered to restrict his activities; rather, they indicate that the Veteran was able to continue his regular exercise routine as part of an ongoing effort to lose weight and improve his fitness.  During a physical examination performed in November 2013, he weighed 265 pounds.

During a February 2014 VA examination, the examiner reviewed the claims file and noted that the Veteran continued to manage his diabetes with daily insulin injections but did not require regulation of his activities.  The Veteran reported that he was seeing his diabetic care provider less than twice a month.  He also denied requiring any hospitalization and experiencing any weight loss or loss of strength due to his diabetes.  A physical examination of the Veteran was grossly normal.  The examiner opined that the Veteran's diabetes, either acting alone or in conjunction with other service-connected disabilities, did not render the Veteran unable to secure or follow a substantially gainful occupation.  As rationale, the examiner noted that the Veteran appeared to remain active by playing golf and exercising at the gym.
The Veteran apparently sought to rebut the VA examiner's findings and conclusions from the February 2014 VA examination.  In that regard, he asserted that he remained on insulin and a restricted diet.  In terms of his activity level, he acknowledged that he was able to continue exercising at the gym to maintain healthy blood sugar levels, but stated that he does not play golf although he likes to do so.  In that regard, he appears to argue that the VA examiner misconstrued his reported activity level.

Upon careful and thorough review and consideration of the evidence of record, the Board finds that a disability rating in excess of 20 percent for the Veteran's diabetes mellitus, type II, is not warranted in this case.  The evidence shows that the Veteran has received periodic evaluation and treatment for his diabetes and that he has controlled his diabetes with a combination of insulin, oral medications, and restricted diet.  Notably, the VA examiner during the January 2009 examination did recommend that the Veteran limit his work days to eight hours a day.  Nonetheless, there is no indication in the record that the Veteran has been advised or ordered to limit or regulate his physical activities.  Indeed, the evidence actually shows that the Veteran has participated actively in ongoing efforts to lose weight and his fitness level, and in that regard, regularly exercises at the gym.  The record indicates that the Veteran has had some weight loss from 287 pounds (during his January 2009 VA examination) to 265 pounds (during VA treatment in November 2013).  In view of the foregoing evidence, the Veteran's diabetes does not meet the criteria for a disability rating higher than 20 percent.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the record does not show that the severity of the Veteran's diabetes is so exceptional or unusual such as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran's diabetes mellitus presents an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there higher ratings are available under the applicable diagnostic code; however, the Veteran's diabetes is not productive of the manifestations required for a higher disability rating.  As such, it cannot be said that the available schedular ratings for the Veteran's diabetes are inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." As noted previously, the record does not show, and in fact the Veteran has expressly denied, that the Veteran has required any hospitalization.  Further, there is nothing in the record to indicate that the Veteran's diabetes, acting alone, causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected diabetes mellitus, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for staged disability ratings in connection with the Veteran's diabetes.

For the foregoing reasons, the Board concludes that the record does not support the assignment of a disability rating in excess of 20 percent for diabetes mellitus, type II.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

A disability rating in excess of 20 percent for diabetes mellitus, type II is denied.


REMAND

As discussed above, the Veteran's private treating physicians, Dr. L.C. and Dr. B.B., have opined that the Veteran is unable to perform his daily activities or work due to disabilities due to various disorder including diabetes, hypertension, diabetic neuropathy, chronic kidney disease, erectile dysfunction, dyslipidemia, BPH, insomnia, osteoarthritis, gout, and anxiety.  Accordingly, a claim for a TDIU is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record).

While the appeal in this matter was being developed, a March 2014 rating decision granted service connection for chronic kidney disease, rated currently as 60 percent disabling, and for sleep apnea, rated currently as 50 percent disabling.  Subject to the same, the Board observes that the Veteran was most recently afforded a VA examination to determine whether his service-connected disabilities render him unable to secure or follow substantially gainful employment in May 2010.  Obviously, because service connection for chronic kidney disease and sleep apnea was not established at that time, that examination did not take into consideration the extent of those disabilities on the Veteran's employability.

VA examinations for the Veteran's sleep apnea were conducted in September 2012 and February 2014.  Although the opinions rendered during those examinations expressed that the sleep apnea did not impact his ability to work, no rationale was offered in support of either opinion.  Similarly, neither opinion provides any discussion as to the symptoms associated with the Veteran's sleep apnea, nor do they provide any discussion of the extent that the symptoms associated with sleep apnea affected his overall functioning and ability to perform his activities of daily living.  For these reasons, the September 2012 and February 2014 examinations are insufficient for purposes of determining whether the Veteran's sleep apnea impacts the Veteran's ability to secure or follow a substantially gainful occupation.  In addition to the foregoing, the Board observes that the Veteran has yet to be afforded a VA examination of his chronic kidney disease.  Accordingly, the Veteran should be arranged to undergo a VA examination of his service-connected disabilities to determine whether any of them, acting alone or in conjunction with other service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his service-connected disabilities since February 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to a TDIU. This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his service-connected disabilities, to determine whether they render him unable to secure or follow a substantially gainful occupation.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his service-connected disabilities since February 2014.
 
2.  Make efforts to obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  The Veteran should be afforded a VA examination, to determine all manifestations associated with his service-connected chronic kidney disease; sleep apnea; diabetes mellitus, type II with erectile dysfunction; peripheral neuropathies of the bilateral upper and lower extremities; bilateral hearing loss, and tinnitus.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected disabilities and any associated functional impairment.  The examiner should also provide an opinion as to whether any of the Veteran's service-connected disabilities, acting either alone or in conjunction with each other, render him unable to obtain or retain gainful employment.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
 
4.  If the Veteran fails to report to any of the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examinations sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the Veteran's claim for a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


